DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 1, 2, 5-7 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp (US 4,957,400) in view of Woolsey (US 6,315,327) and further in view of Comiskey (US 7,513,726).
Regarding Claim 1, Karp discloses a ladder transport system comprised of a cabin support member 10 having an upper panel affixed to a rear panel (see Fig. 3); wherein the cabin support member is configured to removably secure to a cabin of a vehicle; a tailgate support member 20 having a front wall, a rear wall, and an upper wall extending therebetween defining an interior channel (see Fig. 4); wherein the interior channel is configured to receive a tailgate of the vehicle therein, such that the tailgate support member is removably secured to the tailgate.  It does not appear that Karp discloses an aperture disposed through the rear panel or a pair of support rods extending from the upper wall.  Woolsey discloses a cabin support member 10 having an upper panel affixed to a rear panel (see Fig. 4) with an aperture 24 through the rear panel.  Comiskey disclose a tailgate support member 1 including support rods 2 extending from an upper wall (see Figs. 2 and 5).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the aperture of Woolsey in the cabin pad of Karp in order to safely transport a ladder with the federally mandated third brake light still visible, and to use the support rods of Comiskey on the tailgate pad of Karp to keep cargo more secure 
Regarding Claim 2, Karp discloses using a plurality of ridges (see Figs. 3 and 4).
Regarding Claim 5, the upper wall of Karp includes a plurality of angles.
Regarding Claim 6, the rods of Comiskey are arcuate near the top.
Regarding Claim 7, the front wall of Karp has a longer length than the rear wall (see Fig. 3).
Regarding Claim 9, the interior of Karp and Comiskey are dimensioned to contour to the tailgate.

Claims 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp, Woolsey and Comiskey as applied to claim 1 above, and further in view of Moore #1 (US 6,454,149).
Regarding Claim 3, Karp does not appear to disclose a two portion upper panel.  Moore #1 discloses a cabin support including an upper portion having a first portion, a second portion and a rear panel, wherein the first portion is orthogonal to the rear panel, and the second portion is angled (see annotated Fig. 3 below).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the angled portion of Moore #1 on the cabin support of Karp in order to have an angled surface that matched the plane of the ladder to more fully support it.  Motivation is provided by Moore #1.

    PNG
    media_image1.png
    680
    662
    media_image1.png
    Greyscale

Claims 10, 11, 14-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp, Woolsey and Comiskey as applied to claim 1 above, and further in view of Moore #2 (US D365,909).
Regarding Claim 10, Karp, Woolsey and Comiskey discloses everything except for a semi-cylindrical cutout in the cabin support member.  Moore #2 discloses a cabin support member for transporting item on a vehicle, including a semi-cylindrical cutout along the lateral direction (see Fig. 4 and 5).  Before the effective filing date of the present application, it would have been obvious to one 
Regarding Claim 11, Karp discloses using a plurality of ridges (see Figs. 3 and 4).
Regarding Claim 14, the upper wall of Karp includes a plurality of angles.
Regarding Claim 15, the rods of Comiskey are arcuate near the top.
Regarding Claim 16, the front wall of Karp has a longer length than the rear wall (see Fig. 3).
Regarding Claim 18, the interior of Karp and Comiskey are dimensioned to contour to the tailgate.

Claims 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Karp, Woolsey, Comiskey and Moore #1 as applied to claim 10 above, and further in view of Moore #2 (US D365,909).
Karp does not appear to disclose a two portion upper panel.  Moore #1 discloses a cabin support including an upper portion having a first portion, a second portion and a rear panel, wherein the first portion is orthogonal to the rear panel, and the second portion is angled (see annotated Fig. 3 above).  Before the effective filing date of the present application, it would have been obvious to one having ordinary skill in the art to use the angled portion of Moore #1 on the cabin .

Allowable Subject Matter
Claims 4, 8, 13 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Should the Applicant find it beneficial to discuss the current rejections for the sake of clarity, or to further understand the Examiner's view, the Applicant is invited to contact the Examiner at the below provided contact number in order to better prepare a response prior to the filing of any future amendments.
	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON S DANIELS whose telephone number is (571)270-1167.  The examiner can normally be reached on Monday - Thursday 7:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON S DANIELS/Primary Examiner, Art Unit 3612